COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 THE CITY OF EL PASO,                           §
                                                                No. 08-12-00309-CV
            Appellant,                          §
                                                                   Appeal from the
 v.                                             §
                                                             County Court at Law No. 5
 GUADALUPE RAMIREZ, NORMA                       §
 RAMIREZ, RAMIREZ PECAN FARMS,                                of El Paso County, Texas
 LLC, WILLIAM H. BOUTWELL,                      §
 JACKIE BOUTWELL, RAUL                                             (TC#2007-2568)
 ZAMORANO, JR., AMY K.
 ZAMORANO, GEORGE WYNN,                         §
 PATRICIA WYNN, LARRY R. WEBB,
 MARIA L. WEBB, JAMES R. RALEY,                  §
 YARIELA G. RALEY, RUSSELL T.
 STURGEON, KERRY L. STURGEON,                   §
 KENNETH A. JOHNSON, AND JULIE
 R. JOHNSON,                                     §

            Appellees.                           §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

trial court’s denial of Appellant’s plea to the jurisdiction. We therefore affirm the trial court’s

order denying Appellant’s plea to the jurisdiction. We further order that Appellees recover from

Appellant all costs in this Court, for which let execution issue. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF MARCH, 2014.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.